Opinion
Per Curiam,
The judgment of the court of Bucks County is affirmed on the opinion of President Judge Edward C. Biester for the court below, reported 26 Pa. D. & C. 2d 451. See also: Com. v. Schultz, 170 Pa. Superior Ct. 504, 87 A. 2d 69 (1952), and it is ordered that the defendant appear in the court below at such time as he may be there called, and that he be by that court com*300mitted until he has complied with the sentence or any part of it which had not been performed at the time the appeal was made a supersedeas.